Citation Nr: 1515975	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with degenerative joint disease (DJD) of right great toe (also claimed as chronic tibial sesamoiditis) and bilateral hallux valgus (also claimed as bunions) and hallux rigidus rated as 10 percent disabling prior to October 8, 2014, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was denied an increased evaluation in a March 2009 rating decision as well.

In a September 1992 rating decision the Veteran was granted service connection for bilateral pes planus with DJD of his right toe at a noncompensable rating.  The September 1992 rating decision denied service connection for hallux valgus, and hammertoe deformities.  The Veteran's claim to reopen for service connection for hallux valgus and hammertoes was denied in an April 2008 rating decision.  In adjudicating the Veteran's increased rating claim, the RO recharacterized the issue in the March 2009 rating decision to the present issue on appeal.

In the March 2009 rating decision, the Veteran was awarded an increased rating for his service-connected bilateral pes planus with DJD of right great toe and bilateral hallux valgus, resulting in a 10 percent rating effective April 14, 2008.  Subsequently, in a January 2015 rating decision, the Veteran was awarded a 30 percent rating for his bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus, effective October 8, 2014.  Therefore, the increased ratings constitute a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 8, 2014, the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus was manifested by complaints of pain and discomfort, tenderness, trouble standing and walking when experiencing pain, swelling on use, and intermittent calluses; it was not manifested by marked deformity, pain on manipulation, weight-bearing line over or medial to great toe, or inward bowing of the Achilles tendon.

2.  Since October 8, 2014, the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus has been manifested by accentuated pain on the use of the feet, weight-bearing line over or medial to great toe, swelling on use, and characteristic callosities, but not marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  


CONCLUSIONS OF LAW

1. Prior to October 8, 2014, the criteria for a rating in excess of 10 percent for the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

2.  Since October 8, 2014, the criteria for a rating in excess of 30 percent for the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2014); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2008 letter, the RO notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claim is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private and VA treatment records have been obtained, Social Security Administration (SSA) records, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in October 2014, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and the medical information necessary to apply the rating criteria with respect to the bilateral foot disability claim on appeal.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the August 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  A VA examination was conducted to assess the current nature and severity of the Veteran's service-connected bilateral foot disability.  In a February 2015 statement, the Veteran contended that the examiner did not adequately assess the current nature and severity of his bilateral foot disability.  In particular, the Veteran claimed that "the examiner was wrong for stating the examination [was] negative for pain on manipulation of the feet and swelling."  However, upon review of the examination report and the record, the Board finds that the VA examination report is adequate for rating purposes, as the examiner reviewed the claims file and medical history, examined the Veteran, and described his disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot disability since last examined by VA.  See 38 C.F.R. § 3.327(a).  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's bilateral foot disability from October 8, 2014, as it includes an interview with the Veteran, a review of the record, and full physical examination, addressing the relevant rating criteria.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.
II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned staged ratings.  The Board has considered whether additional staged ratings are warranted, but finds that they are not.  Other than the period prior to October 8, 2014 and the period from October 8, 2014, the disability at issue did not increase in severity during any discrete period involved in this appeal.

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code (DC) 5276.  Under DC 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, DC 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R.           § 4.71a, DC 5276.

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2014).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In Gilbert, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that his bilateral foot disability is more severe than the assigned ratings indicate.  For the reasons set forth below, the Board finds that the Veteran's service-connected bilateral foot disability does not warrant a higher evaluation for any period on appeal under DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2014).  

Following the initiation of his increased rating claim, the Veteran was afforded a VA examination in December 2008.  He reported pain on the ball of the right foot and the leg on the left which occurred constantly.  The pain traveled to the top and bottom of the feet, more on the right.  He reported the pain was sharp, cramping, and caused spasms.  His pain level was a six out of 10.  The pain could be elicited by physical activity.  It was relieved by hydrocodone and by ice to help the swelling.  At the time of pain, he could function without medication.  For his foot condition, the Veteran stated that he had swelling at rest, but no pain, weakness, stiffness, or fatigue.  He had pain and swelling while standing or walking, but no pain, weakness, stiffness, or fatigue.  His reported functional impairment included driving due to pain when pressing the gas pedal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required a cane and corrective shoes because of his foot pain.  He did not require a brace, crutches, or walker.  Examination of the right foot revealed painful motion and tenderness.  There was no edema, disturbed circulation, weakness, or atrophy of the musculature, heat, redness, and instability.  Examination of the left foot revealed tenderness, but did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness and instability.  Alignment of the Achilles tendon was normal bilaterally.  There was pes planus present.  On the right, there was a moderate degree of valgus present, which could not be corrected by manipulation.  The right foot also showed forefoot/midfoot mal-alignment of a moderate degree, which could not be corrected by manipulation.  On the right, there was deformity of marked pronation.  On the left, there was a slight degree of valgus present, which could be corrected by manipulation.  The left foot showed forefoot/midfoot malalignment of a slight degree, which could be corrected by manipulation.  On the left, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Pes cavus was not present.  There were no hammertoes or Morton's Metatarsalgia.  There was bilateral hallux valgus; the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus of the right foot was present and the degree of rigidity was moderate.  Hallux rigidus of the left foot was present and the degree of rigidity was slight.  The Veteran had limitations with standing and walking; he was able to stand 15 to 30 minutes.  He required orthopedic shoes and inserts.  He required no corrective shoes, arch supports, foot supports and build-up of the shoes.  His symptoms and pain were not relieved by the previously noted corrective shoe wear.  Diagnostic testing revealed degenerative change without destructive lesion, bilaterally.  The Veteran was diagnosed with bilateral pes planus with DJD of the right great toe and degenerative changes of the left foot.  The effect of the condition on the Veteran's usual occupation was moderate and mild in regards to his daily activity.  

The Veteran was again afforded a VA examination of his feet in June 2009.  The Veteran reported pain in the great toe on the right which occurred three times per month and each time lasted for one week.  The pain was localized.  He reported that the pain was crushing, burning, and aching.  His pain level was at a seven out of 10.  The pain could be elicited by physical activity and weather change.  It was relieved by rest and by Vicodin.  At the time of pain, he was able to function with medication.  At rest he had pain, stiffness, swelling, and fatigue, but no weakness.  While standing or walking he had spasms, stiffness, swelling and fatigue, but no weakness.  He was not receiving any treatment for his condition.  His reported functional impairments included difficulty driving, walking, and sleeping.  For his bilateral hallux valgus, the Veteran reported pain in the right and left toes which occurred constantly.  The pain was localized and crushing and aching with a pain level of 10.  The pain could be elicited by physical activity.  It was relieved by rest.  At the time of pain he could function with medication.  At rest he had pain, stiffness, swelling, and fatigue, but no weakness.  While standing or walking he had pain, stiffness, swelling, and fatigue, but no weakness.  His reported functional impairments included pain with walking, driving, and at rest.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  Examination of the right foot revealed painful motion.  Examination of the right foot did not reveal edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness and instability.  There was active motion in the metatarsophalangeal (MTP) joint of the right great toe.  Examination of the left foot revealed painful motion, but did not reveal edema, disturbed circulation, weakness atrophy of the musculature tenderness heat redness and instability.  There was active motion in the MTP joint of the left great toe.  Alignment of the Achilles tendon was normal bilaterally.  There was pes planus present.  On the right, there was a moderate degree of valgus present, which could be corrected by manipulation.  The right foot also showed forefoot/midfoot mal-alignment of a moderate degree, which could be corrected by manipulation.  On the right, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  On the left, there was no valgus present.  The left foot showed no forefoot/midfoot malalignment of a slight degree, which could be corrected by manipulation.  On the left, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Pes cavus was not present.  There were no hammertoes or Morton's Metatarsalgia.  There was bilateral hallux valgus; the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus of the right foot was present and the degree of rigidity was moderate.  Hallux rigidus was not present.  The Veteran had limitations with standing and walking; he was able to stand 15 to 30 minutes.  He did not require any type of support with his shoes.  He was diagnosed with bilateral pes planus with DJD of right great toe and bilateral hallux valgus.  The effect of the condition on the Veteran's usual occupation was that he had pain in the feet which limited his walking and the effect of the condition on his daily activity was minimal.

A June 2010 private treatment record written by Dr. W. B. reflects the Veteran's complaints of bilateral foot pain, with the right foot being worse than the left.  He related that over time he developed right foot swelling and aching.  The pain occurred not only in the great toe but also medially in the area of the arch.  He had aching in both areas.  He had sharp and shooting pains that could occur from calluses that form on the plantar surface of the right great toe that required constant trimming in order to relieve pressure and decrease pain.  He had painful episodes and when he did have a significantly painful episode, he had trouble walking and trouble standing.  He also experienced swelling.  During those times, the Veteran stated that his foot could only be accommodated in a sandal.  He had to be careful with shoe wear as certain shoes tended to compress the great toe and accentuate the pain.  He had numbness on the inner part and dorsal part of the great toe.  He had no heel pain on that foot.  His left foot had similar symptoms but not as severe as the right.  Symptoms consisted of discomfort, pain and callus formation on the plantar surface of the left foot, numbness that occurred in the area of the inner aspect of the left toe and dorsally, as well as, difficulty with shoe wear.  He had no heel pain involving the left foot.  Examination revealed sensation to light touch present in all dermatomes with the exception of the dorsum and inner aspect of the toes bilaterally.  His right foot demonstrated a loss of a medial longitudinal arch and it also revealed significant hallux valgus deformity of the great toe and pronation of the toe itself.  There were callosities on the tibial side and plantar surface of the right great toe.  Right great toe dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees.  There was crepitance on range of motion of the great toe at the metatarsal phalangeal joint and there was also crepitance.  Sensation was diminished in the great toe, especially dorsally and medially and he demonstrated some pronation deformity of the great toe itself.  The forefoot was supple.  The hind foot showed no structural abnormality and there was a normal and full range of motion of the ankle and the subtalar joint.  There was no pain, discomfort or swelling in that joint.  The left foot demonstrated callosities along the tibial and plantar surface of the great toe.  The sensation was also diminished to light touch along the dorsum of the great toe and medial aspect.  It showed plantar flexion of the left great toe to 40 degrees and dorsiflexion to 35 degrees.  There was a mild hallux valgus deformity of the left great toe.  There was no crepitance on range of motion of the great toe and no particular swelling or tenderness present there.   It showed normal alignment without pronation.  He was assessed as having significant right foot pain secondary to hallux valgus with a mild degree of hallux rigidus and pes planus of the right foot.  He also demonstrated some metatarsus adductus.  The left foot also showed evidence of hallux valgus deformity, no significant degenerative processes involving the left first MTP joint, and some metatarsus adductus.  He also had mild pes planus involving the left foot.

In a November 2011 statement regarding the nature of his bilateral foot disability, the Veteran reported that he still suffered with daily pain and felt that he needed surgery for the pain as it was something of great concern to him.  He indicated that he experienced daily swelling, sharp pain, and cramping.  He self-treated the condition by soaking and trimming the calluses to decrease the pain.  He also wore sandals.  He related that as the weather changed, the aching became more constant.  The use of foot orthopedic cushions still had no effect.  He spent a lot of time lying down and off of his feet to decrease the pain, but upon rising, his foot pain became more intense.   The Veteran felt that constant visits to any medical professional would only result in the same diagnoses he had been given.
Pursuant to the August 2014 Board remand, the Veteran underwent VA examination in October 2014.  He reported pain in his feet after walking or prolonged standing.  He denied that flare-ups impacted the function of the foot.  The examiner noted his pes planus as accentuated pain on the use of feet with characteristic callouses, and no pain on manipulation of the feet or swelling.  The Veteran indicated that he tried orthotics for both feet but that his feet remained symptomatic.  He had extreme tenderness of the plantar surfaces.  There was no objective evidence of marked deformity.  The examiner noted decreased longitudinal arch height and weight-bearing on the line falling over or medial to the great toe.  There was no inward bowing of the Achilles tendon and the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.  There was no Morton's neuroma or hammertoe.  The Veteran's hallux valgus and hallux rigidus was noted as mild or moderate symptoms in both feet.  X-rays revealed very mild arthritis of the left first MTP with moderate osteoarthritis of the first MTP in the setting of hallux valgus.  It also indicated that he developed bilateral hallux rigidus.  Functional loss and limitation of motion included pain on weight-bearing, disturbance of locomotion, and interference with standing, all on both feet.  There was no pain, weakness, fatigability, or incoordination that significantly limited the functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was also no other functional loss.  The examiner opined that the combined severity of the Veteran's bilateral foot disability would classify as moderate, as evidence by pain in the feet unrelieved by orthotics and the development of DJD in the first MTP joints of the feet.  When asked whether the Veteran's condition impacted his ability to perform any type of occupational task, the examiner indicated that the Veteran could only walk for 50 yards at a time before stopping to rest, stand for 15 minutes at a time, climb one flight of stairs at a time, and could not climb a ladder.  There was no impact on sedentary employment.  The Veteran reported that he last worked in 2011 as a heavy equipment mechanic for eight years.  The examiner stated that "because of the above functional impairment and the impact upon physical employment, it was at least as likely as not that the Veteran's service-connected bilateral pes planus, and hallux valgus, and secondary hallux rigidus, have rendered him unable to secure and maintain gainful employment."  

In a February 2015 statement, the Veteran reported that he continued to suffer with daily foot pain and burning and the bunion on his right foot swelled more than the right.  He related having constant spasms and aching, along with sharp pain tin the balls of his feet.  He used sandals to relieve the pain as closed-end shoes cramped his feet.  He reported using medication to treat the pain and that his wife helped to trim his callouses.  He also indicated using a tens unit for pain relief.  The Veteran also indicated that he was only able to walk short distances and had to press the gas and brake pedal with the middle part of his right foot when driving short distances.  He used a cane as an assistive device.  He also stated that his chronic foot pain and bunions had an impact on his physical employment and rendered him unable to secure and maintain gainful employment.  

For the period prior to October 8, 2014, the evidence is against a finding that the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus warrants a rating in excess of 10 percent.  Although the Board acknowledges that intermittent existence of callosities and the Veteran's complaints of swelling on use, the Board ultimately concludes that the absence of any objective evidence of marked deformity, pain on manipulation, weight-bearing line over or medial to great toe, or inward bowing of the Achilles tendon, demonstrates the overall mild to moderate nature of his disability.  Moreover, the effect of the condition on the Veteran's daily activity was described as mild and minimal by VA examiners in December 2008 and June 2009, respectively.  As such, the Board concludes that the Veteran did not have a severe unilateral or bilateral pes planus disability such that a 20 or 30 percent rating would be warranted.  Accordingly, his bilateral pes planus disability did not more nearly approximate the rating criteria for severe pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus.  Accordingly, these rating codes are not for application.  Likewise, the evidence of record (to include the two VA examinations undertaken in 2008 and 2009) does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.  The disability is not analogous to foot injury; the pes planus was not caused by injury and objective findings would not equate to more than moderate residuals of injury for either foot, so criteria for a higher evaluation would not be met or approximated.

For the period after October 8, 2014, the Board finds that the criteria for a 50 percent rating for bilateral pes planus under DC 5276 are not met or approximated.  Although private treatment records and reports of VA examination document the Veteran's complaints of foot pain, discomfort, burning, and swelling, the Veteran's bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus is not shown to be pronounced, resulting in marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2014).  

The Board notes that the Veteran's functional loss was considered during the October 2014 VA examination.  38 C.F.R. §§ 4.40, 4.45.  The Board notes that the Veteran's symptomology, during the period on appeal, has been classified as moderate, as evidenced by pain in the feet unrelieved by orthotics.  The Board further acknowledges the Veteran's pain on weight-bearing, disturbance of locomotion, and interference with standing.  However, there is no indication in the VA examination report, or in any other medical evidence of record, that the Veteran's bilateral foot disability has resulted in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Board sympathizes with the Veteran's complaints of bilateral foot pain and difficulty with walking or standing for long periods of time, but the medical evidence establishes that his primary disability of the feet stems from pain and the current 30 percent disability contemplates pain on use of the feet.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's bilateral foot disability simply does not warrant a higher rating.  See DeLuca, 8 Vet. App. 202.
The Board has again considered whether a higher rating would be available or warranted under any other potentially applicable DC.  Notably, a rating greater than the Veteran's currently assigned 30 percent is not available under DCs 5277, 5279, 5280, 5281, or 5282.  Moreover, the Veteran has not been diagnosed with claw foot with marked contraction of the plantar fascia, hammertoes, very painful callosities, and marked varus deformity, as is required for a 50 percent evaluation under DC 5278.  Although a combined rating of 50 percent or greater would be potentially available under DCs 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2014), or by showing actual loss of use of both feet, DC 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  The Board also finds that the Veteran's disability picture is not analogous to more than a moderate foot injury residuals, such that higher ratings could be assigned under DC 5284, which provides for a maximum rating of 30 percent for "severe" foot injuries.

Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  The Board recognizes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  In the instant case, the Veteran's pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus has been described as moderate, as evidence by pain in the feet unrelieved by orthotics and the development of DJD in the first MTP joints of the feet.  The Veteran's pes planus is primarily manifested by pain on use, without extreme tenderness, marked pronation, marked inward displacement, or severe spasm of the Achilles tendon, not improved by orthopedic shoes or appliances.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under DC 5284.

The Board has also considered whether a separate rating is warranted for DJD of the right great toe.  Private treatment records and reports of VA examination indicate diagnoses of DJD as it pertains to the Veteran's bilateral foot disability.  To the extent that the Veteran has DJD of either foot and it is related his bilateral pes planus, a separate rating will not be assigned for arthritis of the feet based on painful motion under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2014).  Pain on manipulation and use of the feet is contemplated by DC 5276, assigning a separate rating based on such pain would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's bilateral foot disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  The symptoms of his bilateral foot disability are contemplated by the diagnostic criteria in DC 5276 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disability.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted. 

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran was awarded TDIU in a June 2013 rating decision with an effective date of June 7, 2011 assigned.  The Veteran has not appealed the assigned effective date.   Therefore, further consideration of this matter is not necessary.








(	(CONTINUED ON NEXT PAGE)


ORDER

Prior to October 8, 2014, a rating in excess of 10 percent for bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus is denied. 

Since October 8, 2014, a rating in excess of 30 percent bilateral pes planus with DJD of right great toe and bilateral hallux valgus and hallux rigidus is denied.



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


